Earl Warren: Number 21, McElroy, Secretary of Defense, et al., Petitioners, versus United States, in relation of Dominic Guagliardo. Mr. Schuchat, you may proceed.
Michael A. Schuchat: Mr. Chief Justice, may it please the Court. At the recess yesterday, I was pointing out the fact that a soldier cannot quit whereas a civilian employees such Guagliardo has the privilege of quitting his employment. And Mr. Justice Black in part what the situation would be if there were enlistment at will rather than enlistment for a fixed term. Now the -- of course as the hypothetical question changes the facts, but even in that situation, a soldier would be subject to discipline and would have -- have to obey orders whereas his situation would be different from Guagliardo who was simply an employee. The relationship of Guagliardo to the service is simply an employer-employee relationship. In fact until after World War II, it was never thought that the relationship was such that it should subject him to court-martial jurisdiction. Illustrative of that is the decision of this Court in Duncan versus Kahanamoku. In that case which involved the military's power to court-martial in Hawaii in time of war, that petitioner Duncan was a civilian employee of the navy who was a ship bidder at the Navy Yard at Pearl Harbor. He was -- and precisely -- had precisely the same status as Guagliardo. The other petitioner was a civilian stockbroker, named White. Now White's crime was embezzling some stock belonging to another civilian. Duncan's crime was engaging with -- in a brawl with the marine sentry at the gate of Pearl Harbor Navy Yard. This Court said that they were both civilians not connected with the service and entitled to the rights of civilians. Now, it seems to me that if the navy could not court-martial Duncan in time of war in Hawaii then certainly the Air Force cannot court-martial Guagliardo and Morocco in time of peace. Now I will pass over the historical problem because I think it's necessary to read the historical material cited in the briefs. I don't have a time here, but if -- I think that when read the materials, you will be convince that there is no historical precedent for this type of jurisdiction, but essentially the Government's case is predicated on necessity. They say that the practical necessity overrides everything else and justifies the jurisdiction. Our position is that the necessity is irrelevant, but assuming that the necessity is considered, the Government has not made out a case of necessity such as would justify this extraordinary jurisdiction. The Government's case for necessity is based primarily on the replies which it received from various military commanders throughout the world which were reprinted in one of its briefs in the Covert case. And this -- these replies are adopted again in this case. Now if you examine the replies of the various military commanders whose -- which are printed in those briefs, you will see that the primary problem which they have consists of black market offenses and traffic offenses. This is -- this is over 80% of the number of crimes. Now it's obvious that a traffic offense is a problem of the host country. It's a violation of a host country's laws and will be prosecuted by the host country. Similarly, black market offenses are violations of the host country's laws. They're probably not even a violation of the United States law and they will be prosecuted by the host country. Of course, the United States is concerned that our people, any American abroad not violate the law and that we are concerned with the economic condition of our allies where we have troop stationed, but this is not primarily the concern of the defense department and it certainly should not give rise to court-martial jurisdiction. Now the Government then points to cases such as security cases, involving classified information. These cases are obviously extremely rare. They can very easily be prosecuted in the United States. I say that they're rare not because I have the figures, because the figures have never been made known, but if they were of any real concern to the Defense Department, the Defense Department after the Covert decision would have gone to Congress and would have had the slight change in the statute which was probably necessary to make them triable in the United States. And in addition, it would seem to me that in offense involving disclosure of classified information abroad is so serious that it should be tried in an Article 3 Court. Now, the Government also contends that cases involving only United States citizens or only property of the United States will not be tried by the host country. They say that the host country won't be interested in it. The fact of the matter is that is this is proven in the very cases which were before this Court now. In Guagliardo, the crime involved stealing property of the United States. The Morocco Nationals who were charged with the conspiracy were tried by the Moroccan Government. Certainly, disapproving the thought that they're allies are not interested in people who steal from the United States. So far as crimes involving only Americans, the -- the facts in the Grisham case, which is the fourth case before Your Honors, will show that the French Government was -- was quite reluctant to let the American military try them and had Grisham not been court-martial, he would have certainly been tried by the French Government.
Felix Frankfurter: But it wasn't -- insofar as this argument is relevant on either side, wasn't there a very strong, a powerful feeling in Congress against trial that the Americans could be tried by -- by our tribunals against their being tried under what was rather, I thought a rather chauvinistic attitude on the part of many Congressmen that you can't get their trials in -- in the various host countries.
Michael A. Schuchat: There -- there was -- such sentiment of course was voiced in Congress not at the time that Uniformed Code of Military Justice --
Felix Frankfurter: No.
Michael A. Schuchat: -- was passed.
Felix Frankfurter: I'm not talking about -- having the source of the State of the Court for agreement --
Michael A. Schuchat: Yes.
Felix Frankfurter: -- that they were very unwilling to give permissive jurisdiction of the host countries. Wasn't there a very strong feeling that's been involved?
Michael A. Schuchat: There was and I agree that it's quite chauvinistic in the -- I will point out in this --
Felix Frankfurter: That doesn't make it less congressional because it's chauvinistic.
Michael A. Schuchat: No sir. I would point out to Your Honor that so far as Morocco was concerned, in 1956, the United States Government with congressional approval gave up its consulate court in Morocco subjecting all for the first time. Subjecting Americans to Moroccan courts and it would seem to me this happened in 1956. It would seem to me the Government cannot now come in and somehow say that the Moroccans dispense an inferior brand of justice, and it's wrong to subject the Americans to Moroccan courts because we could very easily have retained that jurisdiction.
Felix Frankfurter: I think you're taking a lot of territory where you take it very easily. That involves a lot of other factors that under our present consideration about the whole -- the whole problem with capitulation that there's --
Michael A. Schuchat: Yes Your Honor, but -- but it's indicative that the Moroccan justice was not so inferior as --
Felix Frankfurter: I didn't suggest it was.
Earl Warren: As a matter of curiosity, what happened to the defendants who were tried in the Morocco courts?
Michael A. Schuchat: That is not in the record, Mr. Chief Justice. Now, the -- the Government also has no explanation for why employees of the Defense Department abroad should be treated differently from other employees of the United States abroad. Foreign nationals who were employed by the Defense Department abroad and there are a very large number, the Government disputes to figure of a 188,000 which I found in the congressional record, but in any event, it's a very substantial number. These people do precisely the same work as many -- as Guagliardo and many others. They have the same access to our basis as Guagliardo does and the Government has no court-martial jurisdiction over them. And the Government -- the armed forces abroad are able to carry out their function and carry out their mission without this court-martial jurisdiction. Similarly there are large numbers of Americans employed by other agencies of the United States. The -- the figure from the congressional record is 60,000 which the Government says is inflative, but in any event it's a very large number. These other departments of the Government do not have court-martial jurisdiction. They've never had court-martial jurisdiction. They're able to carry out their functions without court-martial jurisdiction. In addition --
Earl Warren: Finish your finish your statement.
Michael A. Schuchat: In addition, of course, there are -- there are also Americans who are abroad as tourists and Americans abroad employed by private concerns who are as always subject to the foreign country's jurisdiction.
Earl Warren: I understand that you say that about 160,000 department of defense civilians over there who are not considered as subject to court-martial and who are tried by the Court's elimination over that?
Michael A. Schuchat: That -- that's right, Mr. Chief Justice. It's -- the figure I had was 188,000.
Earl Warren: 188, very well.